Citation Nr: 0010317	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  93-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for soft-tissue growths.


REPRESENTATION

Appellant represented by:	J. Myers Morton, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In the rating decision on appeal, the RO denied service 
connection for soft-tissue growths.  In a February 1996 
decision, the Board denied service connection for soft-tissue 
growth.  The appellant appealed the decision to The United 
States Court of Appeals for Veterans Claims (the Court).

The parties filed a joint motion for remand, which the Court 
granted in October 1996.  In the joint motion for remand, the 
parties agreed that the Board had not provided adequate 
reasons and bases in its February 1996 decision.

In a September 1999 letter, the appellant's attorney stated 
that the appellant wanted either a Travel Board hearing or a 
Video Conference hearing.  At this time, Video Conference 
hearings are not being conducted at the Nashville, Tennessee, 
RO.  Therefore, the only option for the appellant is a Travel 
Board hearing.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing  If Video hearings become 
available, one may be offered to the 
veteran.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


